Appeal from a judgment of the Supreme Court at Special Term, entered February 7, 1977 in Clinton County, which dismissed a writ of habeas corpus after a hearing. On February 14, 1974, the appellant was sentenced in Albany County Court to an indeterminate sentence of seven years to life following his conviction, after trial, of criminal sale of a controlled substance in the. third degree. On July 24, 1975 we affirmed (People v Russell, 49 AD2d 655). In his brief herein, appellant’s sole contention is that "the refusal of the Albany County District Attorney’s Office to produce the informant, Daniel Jerome Powell, at appellant’s trial denied the appellant his sixth amendment constitutional right to be confronted with the witnesses against him”. Habeas corpus is not a proper remedy for attacking the judgment of conviction. Appellant should have brought a proceeding pursuant to CPL article 440 in the county where he was convicted (People ex rel. White v La Vallee, 51 AD2d 1093). Furthermore, habeas corpus is not an appropriate remedy to collaterally attack a judgment of conviction on constitutional grounds (People ex rel. Malinowski v Casscles, 53 AD2d 954; People ex rel. Stewart v La Vallee, 51 AD2d 1092). Judgment affirmed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.